IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20356
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE MANUEL ALVARADO-DERAS,

                                         Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-801-1
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Manuel Alvarado-Deras appeals his conviction for

illegal reentry after deportation.   8 U.S.C. § 1326.   Alvarado-

Deras contends that the district court erred in not suppressing

evidence of his deportation because the deportation proceedings

violated his right to due process.   He concedes that this issue

is foreclosed by United States v. Benitez-Villafuerte, 186 F.3d

651, 659-60 (5th Cir. 1999).   He raises the issue to preserve it




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20356
                                 -2-

for Supreme Court review.   The district court's judgment is

AFFIRMED.